Title: From George Washington to Vice Admiral d’Estaing, 27 October 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir,
            Head Quarters Fredericksburgh October 27th 1778
          
          I have read Your Excellency’s two favours of the 18th and 21st, with all the pleasure, which the perusal of your letters never fails to inspire, and which naturally attends the communications of those in whom we are warmly interested.
          I rejoice with you in the prospect of your being so soon in a state 
            
            
            
            to resume the sea—I cannot but ardently desire, that an opportunity may speedily be offered you of again exerting that spirit of well-directed activity and enterprise, of which you have already given proofs so formidable to our ennemies, and so beneficial to the common cause. It is to be hoped our next accounts from Europe, will manifest that the Spanish Court has properly estimated the value of the present moment, and has united her power with that of France, to give a decisive blow to the haughty dominion, which Britain has so long affected to maintain over the sea. The satisfaction, I feel, in looking forward to this event is augmented by anticipating the illustrious part, which I am persuaded, you will act in accomplishing it.
          My letter of the 24th will, I hope, have removed, Your Excellency’s apprehensions for our amiable young friend. Every day’s continuance, where he now is, is an additional confirmation of my conjecture on the manner, in which, his proposal has been received. It was natural your sensibility should be affected as it was—A generous solicitude for the safety of a friend, so far from requiring an apology, is intitled to applause.
          The British Commissioners, I believe will not trouble us with any more of their harangues—They authorise us to consider the last as a farewell speech, preparatory to their final exit. They will not need our aid to accelerate their political death—whether they may not undergo a transmigration of the sort your Excellency mentions, time will discover. More unlikely things than this sometimes happen.
          The enemy’s affairs in New York remain without any perceptible alteration from the state, in which they were, when I had the honor of writing you last. Their troops, which have embarked, still lie in the harbour. I have the honor to be, with equal respect and esteem—Your Excellencys Most Obedient servant
          
            Go: Washington
          
        